           Case 1:18-vv-00668-UNJ Document 44 Filed 10/28/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0668V
                                     Filed: August 2, 2019
                                        UNPUBLISHED


    HEATHER SHEEHAN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Eric J. Haag, Atterbury, Kammer & Haag, S.C., Middleton, WI, for petitioner.
Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On May 10, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination administered on
October 25, 2016. Petition at 1. On May 23, 2019, the undersigned issued a decision
awarding compensation to petitioner based on the respondent’s proffer. ECF No. 30.



1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the Internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, the undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00668-UNJ Document 44 Filed 10/28/19 Page 2 of 4



        On June 21, 2019, petitioner filed a motion for attorneys’ fees and costs. ECF
No. 35. Petitioner requests attorneys’ fees in the amount of $11,985.00 and attorneys’
costs in the amount of $1,181.87. Id. at 1. In accordance with General Order #9,
petitioner's counsel represents that petitioner incurred no out-of-pocket expenses. ECF
No. 35-1, ¶9. Thus, the total amount requested is $13,166.87.

        On July 2, 2019, respondent filed a response to petitioner’s motion. ECF No. 37.
Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13 contemplates
any role for respondent in the resolution of a request by a petitioner for an award of
attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this case.”
Id. at 2. Respondent “respectfully recommends that the Chief Special Master exercise
her discretion and determine a reasonable award for attorneys’ fees and costs.” Id. at
3.

      Petitioner filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of requested fees to be appropriate for the
reasons listed below.

      I.       Legal Standard

         The Vaccine Act permits an award of reasonable attorneys’ fees and costs. §
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of
Health & Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in
their fee requests hours that are “excessive, redundant, or otherwise unnecessary.”
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting
Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s
discretion to reduce the hours to a number that, in [her] experience and judgment, [is]
reasonable for the work done.” Id. at 1522. Furthermore, the special master may
reduce a fee request sua sponte, apart from objections raised by respondent and
without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009). A special master need not
engage in a line-by-line analysis of petitioner’s fee application when reducing fees.
Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24
Cl. Ct. at 482, 484 (1991). She “should present adequate proof [of the attorneys’ fees
and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
“should make a good faith effort to exclude from a fee request hours that are excessive,


                                            2
                Case 1:18-vv-00668-UNJ Document 44 Filed 10/28/19 Page 3 of 4



redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.

          II.        Attorney Fees

                     A.   Hourly Rate

        Petitioner requests the rate of $350 per hour for all time billed by his attorney,
Eric J. Haag. Mr. Haag has been a licensed attorney in the state of Wisconsin for over
20 years. The undersigned finds the requested rate reasonable.

                     B. Non-Compensable Billing

       The undersigned finds it necessary to reduce Mr. Haag’s requested hours for
tasks that are not compensable, which includes his time spent preparing and applying
for admission to the United States Court of Federal Claims. Fees and costs related to
counsel’s bar admission are not compensable. Raymo v. Sec'y of Health & Human
Servs., No. 11–654V, 2016 WL 7212323, at *24 (Fed. Cl. Spec. Mstr. Nov. 2, 2016),
mot. for rev. denied, 129 Fed. Cl. 691 (2016). Examples of these tasks include:

                 •   September 11, 2017 (1.2 hrs) “Research Vaccine Compensation Program”
                 •   October 9, 2017 (0.50 hrs) “Research and read procedures for US Court
                     of Federal Claims”
                 •   October 20, 2017 (0.20 hrs) “Draft Affidavit of Lynn Laufenberg Re:
                     Admission to United States Court of Federal Claims”
                 •   October 23, 2017 (0.10 hrs) “Review and sign Petition for Admission to
                     practice in United States Court of Federal Claim”
                 •   February 20, 2018 (0.70 hrs) “Review of Vaccine Court procedures Re:
                     experts”

ECF No. 35-2 at 1-2.3

     The undersigned reduces the request for attorney’s fees by $1,330.004, the total
amount of the tasks billed that are non-compensable.

          III.       Attorney Costs

      Petitioner requests reimbursement for attorney costs incurred by counsel in the
amount of $1,181.87. After reviewing petitioner’s invoices, the undersigned finds no
cause to reduce petitioner’s request and awards the full amount of costs sought.



3   These are examples and not an exhaustive list.
4   This amount consists of 3.8 hrs x $350 per hour = $1,330.00.
                                                     3
           Case 1:18-vv-00668-UNJ Document 44 Filed 10/28/19 Page 4 of 4



        IV.     Conclusion

     Based on the reasonableness of petitioner’s request, the undersigned GRANTS
IN PART petitioner’s motion for attorneys’ fees and costs.

       Accordingly, the undersigned awards the total of $11,836.875 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Eric J. Haag.

        The clerk of the court shall enter judgment in accordance herewith. 6

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




5This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

6 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      4
